UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 20cr388 (DLC)
-Vv- : ORDER

VLADIMTR REYES,

Defendant.

DENISE COTE, District Judge:

On February 17, 2021, Vladimir Reyes pleaded guilty to a
single count of conspiracy to distribute cocaine, in violation
of Title 21, United States Code, Sections 841{a) (1),

841(b) (1) (B), and 846. As a result of this conviction, Reyes
was obligated to “forfeit to the United States .. . any
property constituting, or derived from, any proceeds the person
obtained, directly or indirectly, as a result of such
violation.” 21 U.S.C. § 853(a). Reyes was sentenced on May 18,
2021. At Reyes’ sentencing, he and the Government agreed that
forfeiture was required, but disputed the appropriate sum of his
mandatory forfeiture.

During the events that gave rise to Reyes’ conviction,
Reyes agreed to purchase a kilogram of cocaine from his co-

defendant, Mario Reynoso-Hiciano, for $34,000 in cash.* When

 

1 The facts described in this Order are derived from the
Presentence Investigation Report and are not disputed by either
party.

 
Reyes took delivery of the cocaine, he exchanged the cocaine for
a bag that he claimed contained the agreed-upon $34,000, but
actually contained only $1,500. After learning he had been
swindled by Reyes, Reynoso-Hiciano attempted to locate Reyes and
ultimately kidnapped, threatened, and assaulted a third party
during his efforts to locate Reyes. Based on these events, the
Government contends that the appropriate forfeiture sum is
$34,000, the agreed-upon value of the cocaine that Reyes
acquired during the transaction. But Reyes contends that the
appropriate forfeiture sum is $4,500, the amount he actually
paid for the cocaine plus the $3,000 he earned from his
participation in the scheme.

The relevant statutory provision requires forfeiture of
“any property constituting, or derived from, any proceeds the
person obtained, directly or indirectly, as the result of” the
drug crime of which Reyes has been convicted. 21 U.S.C. %
853(a). Under this provision, a defendant is obligated to
forfeit “tainted property; that is, property flowing from

the crime itself.” Honeycutt v. United States, 137 5. Ct. 1626,

 

1632 (2017). “The government's burden of proof with respect to
forfeiture is a preponderance of the evidence.” United States
v. Roberts, 660 F.3d 149, 165 (2d Cir. 2011).

Applying these principles, an order of forfeiture of

$34,000 is appropriate. The Government has demonstrated —-- and

 
Reyes does not dispute -- that Reyes obtained cocaine with a
value of $34,000 during the instant offense. A sum of $34,000,
then, reflects the value of the “property flowing from... the
crime itself.” Honeycutt, 137 S.Ct at 1632. Reyes argues that
a lesser forfeiture amount is proper because he did not expect
to keep $34,000 worth of cocaine as a result of his
participation in the transaction. Even if his assertion is
credited, Reyes misapprehends the relevant standard. Reyes
obtained cocaine with a value of $34,000 as a result of his
crime and forfeiture of $34,000 is therefore required.?
Accordingly, it is hereby

ORDERED that Reyes shall forfeit to the Government $34,006.

Dated: New York, New York
May 18, 2021

on iy

DENISE COTE
United States District Judge

 

2 Moreover, a lower forfeiture amount would potentially allow
Reyes to profit from his swindle of Reynoso~Hiciano, a highly
dangerous act that resulted in physical harm to a third party.
Such a result would be incompatible with the “important
governmental interests” underlying the forfeiture statute, which
include “separating a criminal from his ill-gotten gains” and
“lessening the economic power of criminal enterprises.”
Honeycutt, 137 S.Ct. at 1631 (quoting Caplin & Drysdale,
Chartered v. United States, 491 U.S. 617, 629-630 (1989}).

3

 

 

 
